IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GLOBAL TEL*LINK CORPORATION,             : No. 472 EAL 2016
                                         :
                 Respondent              : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
PAUL WRIGHT AND PRISON LEGAL             :
NEWS,                                    :
                                         :
                 Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.